t c memo united_states tax_court john a malone and brenda k malone petitioners v commissioner of internal revenue respondent docket no filed date jill e bliss for petitioners william mccarthy and keith g medleau for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners had deficiencies in federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for petitioners bought all of the stock of seattle pump company inc seattle pump they gave the seller a note secured_by letters of credit the letters of credit were secured in part by a deed_of_trust on petitioners’ residence seattle pump employed petitioner john a malone petitioner and other members of his family after petitioners bought the stock petitioners deducted interest they paid on the notes they used to buy the stock respondent disallowed the deduction on the grounds that the interest was personal_interest under sec_163 after concessions we must decide whether sec_163 which was effective for taxable years beginning after date applies to interest_paid in and on indebtedness incurred in date we hold that it does whether the interest at issue either is trade_or_business interest under sec_163 or is investment_interest under sec_163 and d we hold that the interest is investment_interest and that petitioners have not shown that they received any investment_income sec_163 whether petitioners may deduct the interest at issue as an expense for the production_of_income under sec_212 we hold they may not whether petitioners may deduct the interest at issue as qualified_residence_interest under sec_163 and we hold that they may not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in bothell washington when they filed their petition from date to date petitioner was an internal_revenue_service revenue_agent from date to petitioner was comptroller for a company in seattle from to petitioner earned about dollar_figure per year as a vice president of a real_estate development company that converted apartments to condominiums petitioner had invested in real_estate and had owned other businesses he owned an ice business and an accounting business in the 1970's he and his wife owned an ice cream and candy store in the 1980's during the 1970's and 1980's petitioner bought several houses and a condominium most jointly with his brother as rentals or as investments and bought a condominium to rent to his daughter and son-in-law petitioner was unemployed in the summer of he began to look for work for which he could earn at least dollar_figure per year b seattle pump company inc sale to petitioners petitioner’s brother thomas malone is an attorney who represented helene voier voier the owner of seattle pump she wanted to sell her seattle pump stock petitioner studied seattle pump’s books_and_records he concluded that it had been profitable and that he could earn wages of dollar_figure per year from it on date petitioners bought all of the seattle pump stock from voier petitioners agreed to pay dollar_figure to voier as follows a dollar_figure by date b dollar_figure by date and c dollar_figure by date with percent interest seattle pump's records of accounts_receivable and payable were not very accurate petitioners agreed to increase the purchase_price of voier’s stock later based on the accounts_receivable and payable voier agreed to finance the sale if petitioners gave security other than seattle pump stock on date petitioners signed a dollar_figure promissory note payable to voier the note required petitioners to pay dollar_figure by date and to make monthly payments of dollar_figure the balance was payable by date with interest pincite percent on date petitioners borrowed dollar_figure from seattle pump’s cash reserves to make a downpayment to voier petitioners offered to secure the note with their home voier rejected it because she did not want to have to foreclose on their home if they defaulted petitioner asked roy throndson throndson chief_executive_officer of evergreen bank in seattle whether the bank would approve a letter_of_credit to secure the note sometime before date throndson said the bank could approve a letter_of_credit for petitioners voier accepted a letter_of_credit as security for the note letter_of_credit to secure the dollar_figure balance owed under the promissory note petitioners gave voier a letter_of_credit for dollar_figure dated date issued by evergreen bank the letter_of_credit guaranteed that the bank would pay voier if petitioners defaulted on their promissory note to her the letter_of_credit was secured_by two deeds of trust that were dated date the deeds of trust were filed on date securing dollar_figure and date securing dollar_figure the dollar_figure deed_of_trust was secured_by petitioners’ residence which was located on acre of land the dollar_figure deed_of_trust was secured_by acres of land with no residence which petitioners and thomas malone jointly owned the deeds of trust provided that the properties were to be reconveyed to petitioners if they met their obligations under the letter_of_credit the letter_of_credit allowed petitioners to pay any amounts voier drew on it thus petitioners could have avoided collection by evergreen bank by paying the bank the amount due petitioners renewed the letter_of_credit annually they used the deeds of trust that secured the letter_of_credit to secure later letters of credit evergreen bank required petitioners to manage and to participate materially in the seattle pump business as a condition for issuing the letter_of_credit evergreen bank knew petitioner had previously owned and successfully managed other businesses petitioners’ operation of seattle pump petitioners became employees of and began operating seattle pump when they bought voier’s stock on date petitioner was president petitioner wife was vice president and both were employees of seattle pump during the years in issue petitioner was responsible for business operations and hiring and firing of employees petitioners ran seattle pump from date through the date of trial petitioners received wages for services they provided to seattle pump during the years in issue as follows year john malone dollar_figure dollar_figure dollar_figure brenda malone dollar_figure dollar_figure dollar_figure their combined wages from seattle pump were dollar_figure in modification of the sale agreement on date petitioners and voier agreed to raise the seattle pump stock purchase_price by dollar_figure based on seattle pump's accounts_receivable on that date voier agreed not to compete with petitioners and petitioners agreed to give bonuses to certain key employees petitioners gave voier a promissory note for dollar_figure secured_by petitioners' savings account promissory note and letter_of_credit a balloon payment for the balance owing on the dollar_figure note was due in late petitioners asked voier to extend the due dates of the dollar_figure and dollar_figure promissory notes voier agreed to refinance and extend the due dates of the two notes on date petitioners signed a dollar_figure promissory note note to voier which combined the outstanding obligations of the and promissory notes and increased the interest rate voier required petitioners to secure the note with a letter_of_credit petitioners applied to evergreen bank for a new letter_of_credit evergreen bank issued a new letter_of_credit on date the letter_of_credit to secure the note as with the letter_of_credit the letter_of_credit allowed petitioners to pay amounts drawn on it by voier enabling petitioners to avoid collection by evergreen bank by paying the amount due petitioners used the same two deeds of trust to secure the letter_of_credit that they had used for the letter_of_credit letter_of_credit on date petitioners applied for another letter_of_credit in favor of voier to secure the note petitioners obtained a letter_of_credit on date the letter_of_credit as with the letter_of_credit the letter_of_credit allowed petitioners to pay any amounts drawn on it the letter_of_credit expired on date and could be renewed for year c key bank loan in petitioners asked evergreen bank for a line of credit to cover seattle pump's working_capital needs evergreen bank denied petitioners’ request key bank of puget sound key bank agreed to grant a line of credit to petitioners if they gave key bank all of seattle pump’s loan business petitioners agreed to refinance their obligation to voier through key bank on date petitioners borrowed dollar_figure from key bank and paid voier in full evergreen bank reconveyed the deeds of trust to petitioners and petitioner’s brother petitioners and petitioner’s brother gave one deed_of_trust to secure the key bank loan the deed_of_trust covered the 1-acre parcel that petitioners owned and on which they lived and a separate 4-acre parcel that petitioners and thomas malone jointly owned petitioners had borrowed money to buy the 1-acre and 4-acre parcels d petitioners’ interest deductions petitioners claimed the following interest deductions on schedule c of their returns for the years in issue 1dollar_figure big_number big_number opinion a contentions of the parties petitioners contend that they may deduct the interest at issue they contend that the limitation in sec_163 on the deduction of personal_interest does not apply because they signed the sales agreement before sec_163 was effective and because congress did not intend sec_163 to apply to the owners of a corporation who were also employees of the corporation if sec_163 applies petitioners contend that they may deduct the interest at issue because it is trade_or_business interest under sec_163 investment_interest under sec_163 an expense for the production_of_income under sec_212 or qualified_residence_interest under sec_163 1respondent determined that petitioners may not deduct those amounts except respondent determined that petitioners may not deduct dollar_figure for there is no explanation for the dollar_figure discrepancy respondent contends that the interest at issue is nondeductible personal_interest under sec_163 and that sec_212 does not apply b limitation on the deduction of personal_interest generally a taxpayer other than a corporation may not deduct personal_interest sec_163 investment sec_163 provides in pertinent part h disallowance of deductions for personal_interest -- in general --in the case of a taxpayer other than a corporation no deduction shall be allowed under this chapter for personal_interest paid_or_accrued during the taxable_year personal_interest --for purposes of this subsection the term personal_interest means any interest allowable as a deduction under this chapter other than-- a interest_paid or accrued on indebtedness properly allocable to a trade_or_business other than the trade_or_business of performing services as an employee b any investment_interest within the meaning of subsection d d any qualified_residence_interest within the meaning of paragraph and qualified_residence_interest --for purposes of this subsection-- a in general --the term qualified_residence_interest means any interest which is paid or continued continued accrued during the taxable_year on-- i acquisition_indebtedness with respect to any qualified_residence of the taxpayer or ii home_equity_indebtedness with respect to any qualified_residence of the taxpayer for purposes of the preceding sentence the determination of whether any property is a qualified_residence of the taxpayer shall be made as of the time the interest is accrued b acquisition_indebtedness -- i in general --the term acquisition_indebtedness means any indebtedness which-- i is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence c home_equity_indebtedness -- i in general --the term home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed-- i the fair_market_value of such qualified_residence reduced by ii the amount of acquisition_indebtedness with respect to such residence ii limitation --the aggregate amount continued interest interest allocable to a trade_or_business other than the trade_or_business of performing services as an employee and qualified_residence_interest are not personal_interest sec_163 however investment_interest may be deducted only to the extent that the the taxpayer has net_investment_income sec_163 deductions are a matter of legislative grace and are strictly construed 292_us_435 76_tc_1001 a taxpayer bears the burden of proving that he or she may deduct the claimed expense rule a 290_us_111 c effective date of sec_163 petitioners contend that the personal_interest deduction limits of sec_163 do not apply to interest they paid after continued treated as home_equity_indebtedness for any period shall not exceed dollar_figure dollar_figure in the case of a separate_return by a married individual 3petitioners called lee e lott lott as an expert witness respondent objected because petitioners did not provide an expert witness report before trial as required by rule f petitioners' counsel said that she wanted to ask lott if petitioners handled their interest deductions correctly on their tax returns we would have not considered lott's testimony because it was a legal opinion 966_f2d_443 9th cir 550_f2d_505 2d cir estate of cartwright v commissioner tcmemo_1996_286 petitioners did not raise this issue on brief thus we treat it as conceded because petitioners bought the seattle pump stock and signed a promissory note for it before the effective date of that section we disagree sec_163 applies to taxable years beginning after date sec_511 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 petitioners paid the interest at issue in and all of which was during petitioners' taxable years beginning after date petitioners contend that sec_162 a or sec_163 a allows them to deduct the interest at issue here because congress did not amend those sections when it enacted sec_163 we disagree sec_163 limits the deduction of personal_interest that was previously deductible under sec_163 d whether petitioners may deduct the interest at issue as trade_or_business interest under sec_163 or investment_interest under sec_163 background sec_162 provides in part a in general -- there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_163 provides a general_rule -- there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness interest_paid on indebtedness allocable to a trade_or_business other than the trade_or_business of performing services as an employee is not personal_interest sec_163 investment_interest is not personal_interest sec_163 however investment_interest may be deducted only to the extent of the taxpayer's net_investment_income sec_163 petitioners contend that the interest at issue is allocable to a trade_or_business and that it was not the trade_or_business of performing services as employees alternatively petitioners contend that they may deduct the interest at issue as investment_interest under sec_163 we agree that the interest at issue is investment_interest however we disagree that petitioners may deduct it because they have not shown that they had any investment_income during the years at issue whether the interest at issue is allocable to an investment or to a trade_or_business petitioners contend that the interest at issue is allocable to the trade_or_business of owning and operating seattle pump petitioner testified that he bought the stock to get a job for himself and his family and that he believed he was not making an investment when he bought the stock petitioners contend that 70_tc_448 supports their position that the purchase of stock in a company to obtain a job is in connection with a trade_or_business we disagree in miller v commissioner supra the taxpayer borrowed money to buy a controlling_interest in the stock of a bank so that he could become the bank's president the corporation paid little or no dividends while the taxpayer owned it the taxpayer contended that he held the bank stock as part of his trade_or_business of banking and not as an investment because it allowed him to become the bank president id pincite we concluded that the taxpayer ran the corporation to increase its resale value and that the taxpayer held the stock as an investment we recognize that petitioner wanted to work for seattle pump however like miller the objective facts show that petitioners held the stock as an investment not as part of a trade_or_business the stock of seattle pump is a capital_asset petitioner researched the company before buying the stock as a prudent investor would he learned that seattle pump had been profitable petitioner believed petitioners paid fair_market_value for the stock payment of fair_market_value for stock suggests that the stock was held for investment purposes payment of a price above fair_market_value would have suggested it was not held as an investment id pincite petitioners have held the stock for a relatively long period of time they have enjoyed the benefits of stock ownership including control of seattle pump petitioners will benefit as any investor would if the value of the stock rises petitioner testified that he was not counting on stock appreciation but he did not deny that the value of the stock could rise like the corporation in miller seattle pump did not pay dividends in the years in issue we concluded in miller that the taxpayer held the stock as an investment even though he bought it so he could become president of the corporation similarly we believe petitioner held seattle pump stock as an investment despite the fact that he served as its president petitioners rely on schanhofer v commissioner tcmemo_1986_166 in which we held that the investment_interest limitations under sec_163 did not apply to interest_paid by a taxpayer who borrowed money to buy stock in the company for which he worked that case is distinguishable in schanhofer the taxpayer paid a substantial premium for stock that was not marketable because of restrictions in beverage permit and franchise agreements the stock in schanhofer had minimal growth potential in contrast petitioners' sale of the stock of seattle pump was not restricted petitioners paid fair_market_value for the stock and they did not show that it has no growth potential we did not consider sec_163 in 70_tc_448 and schanhofer v commissioner tcmemo_1986_166 because it had not yet been enacted we decided whether the interest at issue was limited by sec_163 petitioners' purchase of seattle pump stock is not a trade_or_business the internal_revenue_code does not define trade_or_business for this purpose 480_us_23 889_f2d_29 2d cir affg t c memo t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger supra pincite the ownership of stocks and bonds is not generally a trade_or_business under sec_162 312_us_212 managing securities investments and collecting income therefrom generally is not a trade_or_business regardless of the amount invested continuity of effort or amount of time devoted to the activity the purchase of the stock of one company is not ordinarily an activity of an ongoing trade_or_business id there is no evidence that petitioners bought any stock other than that of seattle pump or that were in a trade_or_business of buying stock devoting one's time and energies to the affairs of a corporation is generally not of itself a trade_or_business of the person so engaged 373_us_193 we conclude that petitioners held the seattle pump stock as an investment not as part of a trade_or_business thus the interest at issue does not qualify under the trade_or_business exception under sec_163 limitation of deduction of investment_interest the amount of investment_interest that a taxpayer other than a corporation may deduct may not exceed the taxpayer's net_investment_income for the taxable_year sec_163 petitioners have not shown that they had any net_investment_income during the years in issue there is no evidence that seattle pump paid dividends during the years in issue we conclude that petitioners may not deduct any of the interest at issue as investment_interest except as allowed next phase-in limitations disallowance of the deduction of net_investment_income interest is phased-in during taxable years to sec_163 disallowance of personal_interest is phased-in for to under different rules than for net investment_interest sec_165 respondent determined that the interest at issue is personal_interest consistent with that determination petitioners should be entitled to an interest 7in light of this conclusion we need not decide respondent's contention that petitioners' purchase of seattle pump stock was properly allocable to their trade_or_business of providing services as an employee see sec_163 8petitioners do not argue that their wages are investment_income under sec_163 wages received by a shareholder are not investment_income under sec_163 wages are compensation_for_personal_services sec_162 deduction that is no less than the amount that would be allowed under personal_interest phase-in rules for each year e whether petitioners may deduct the interest at issue as an expense for the production_of_income under sec_212 petitioners contend that they may deduct the interest at issue as an expense for the production_of_income under sec_212 we disagree petitioners asserted without explanation in their pretrial memorandum and posttrial briefs that they may deduct the interest at issue under sec_212 petitioners have not cited and we are not aware of any case in which a court disallowed interest deductions under sec_163 and allowed them under sec_212 petitioner testified that petitioners bought seattle pump stock so that he and his family could have jobs sec_1 f income_tax regs provides that taxpayers may not deduct under sec_212 the costs of seeking employment or placing oneself in a position to begin rendering personal services for compensation the limits of sec_163 would be undermined if taxpayers could deduct under sec_212 interest which is not deductible under sec_163 we conclude that petitioners may not deduct any of the interest at issue under sec_212 f whether petitioners may deduct the interest at issue as qualified_residence_interest under sec_163 petitioners contend that they may deduct the interest at issue as qualified_residence_interest under sec_163 and a ii respondent contends that the interest_paid on the notes to voier was not qualified_residence_interest respondent also contends that petitioners did not prove the amount of qualified_residence_interest attributable to the key bank loan qualified_residence_interest is interest that is paid_or_accrued on acquisition or home_equity_indebtedness with respect to any qualified_residence of the taxpayer sec_163 acquisition_indebtedness is indebtedness paid to acquire construct or substantially improve a qualified_residence and is secured_by that residence sec_163 home_equity_indebtedness is indebtedness other than acquisition_indebtedness that is secured_by a qualified_residence if the indebtedness is not more than the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness for the qualified_residence sec_163 there is no evidence of the fair_market_value of the residence that petitioners contend is the qualified_residence or the amount of acquisition_indebtedness there are no facts in the record upon which we may estimate the fair_market_value or acquisition_indebtedness in the opening brief respondent contended that the amount of qualifying_indebtedness cannot be ascertained petitioners did not respond to respondent's contention we conclude that petitioners may not deduct any amount as qualifying residence interest because facts needed to calculate the deduction are not in the record g conclusion petitioners may deduct interest for each year in issue under the phase-in rules of sec_163 for investment_interest or sec_163 for personal_interest whichever is greater to reflect concessions and the foregoing decision will be entered under rule 9in light of our conclusion we need not decide respondent's contention that petitioners have not shown that they meet the limitations that apply to home_equity_indebtedness we also need not decide petitioners' contention that mortgage interest on their residence is qualified_residence_interest under sec_163 because the residence secured the letters of credit that in turn secured their note to voier
